UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------
EVERETT B. MCMILLAN,                                   19-Cv-1748 (BMC)

Petitioner,
                         v.                             Supplement To Petition for
                                                        Habeas Corpus pursuant to
                                                        28 U.S.C. § 2254
RAYMOND SHANLEY,
   Superintendent Coxsackie C.F.,

Respondent.
----------------------------------------------------

       Please accept the following as Notice of Supplemental claims to Petitioner Everett B.

McMillan’s (“Petitioner”) Petition for Habeas Corpus pursuant to 28 U.S.C. § 2254.

       1. Petitioner was denied his right to effective assistance of counsel in violation of the

           United States Constitution’s Sixth Amendment, as a result of his counsel, Edwin Ira

           Schulman, Esq.’s: (1) failure to conduct an investigation; and/or (2) failure to present

           a defense to rebut the People’s theory of constructive possession of the weapon seized

           from his vehicle on July 3, 2009; and/or (3) by committing a fraud upon the Court by

           misrepresenting a material fact in his affidavit submitted by the prosecution in

           opposition to Petitioner’s C.P.L. § 440.10 motion, upon which fact the State Court

           relied in denying Petitioner’s C.P.L. § 440.10 motion.

       2. This latter claim also denied Petitioner his right to due process as guaranteed to him

           by the Fourteenth Amendment.
3. Petitioner was denied his United States Constitutional right to due process under the

   Fourteenth Amendment by the suppression by the prosecution of evidence favorable

   to him.

4. Petitioner was denied his United States Constitutional right to due process under the

   Fourteenth Amendment where the prosecution committed a fraud upon the Court by

   relying on Attorney Schulman’s affidavit in its opposition to Petitioner’s C.P.L. §

   440.10 motion, knowing it contained inaccurate and misleading statements of

   material fact and failed to alert the court of the affidavit’s inaccurate and misleading

   information.
